Name: COMMISSION REGULATION (EC) No 2114/95 of 5 September 1995 suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  animal product;  agricultural activity;  trade policy
 Date Published: nan

 No L 210/4 I EN I Official Journal of the European Communities 6. 9 . 95 COMMISSION REGULATION (EC) No 2114/95 of 5 September 1995 suspending the advance fixing of export refunds on beef and veal HAS ADOPTED THIS REGULATION : Article 1 1 . The lodging of applications for export licences with advance fixing of the refund for the products falling within CN code 0102 90 referred to in Article 1 of Commission Regulation (EC) No 1561 /95 (4) is hereby suspended during the period from 6 to 8 September 1995. 2. No further action shall be taken in respect of appli ­ cations pending for licences with advance fixing of the refund which should have been issued from 6 September 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of applications for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), and in parti ­ cular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds on beef and veal is greater than that normally disposed of ; Whereas applications for advance fixing of refunds should accordingly no longer be accepted and no licences should be issued in respect of applications pending, Article 2 This Regulation shall enter into force on 6 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. Ã 1) OJ No L 45, 1 . 3 . 1995, p. 2. 0 OJ No L 143, 27. 6 . 1995, p. 35. 0 OJ No L 150 , 1 . 7. 1995, p. 11 .